ICJ_019_MonetaryGold_ITA_FRA-GBR-USA_1953-07-01_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE OF THE MONETARY GOLD

REMOVED FROM ROME IN 1943

(ITALY v. FRANCE, UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND AND
UNITED STATES OF AMERICA)

ORDER OF JULY Ist, 1953

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE L’OR MONÉTAIRE

PRIS À ROME EN 1943

(ITALIE c. FRANCE, ROYAUME-UNI DE GRANDE-
BRETAGNE ET D’IRLANDE DU NORD ET
ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 1er JUILLET 1953

SOCIETE D’EDITIONS A. W. SIJTHOFF'S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
This Order should be cited as follows:

“Case of the monetary gold removed from Rome in 1943,
Order of July rst, 1953: I.C. J. Reports 1953, p. 37.”

La présente ordonnance doit étre citée comme suit:

« Affaire de lov monétaire pris à Rome en 1943,
Ordonnance du 1% juillet 1953: C.I. Jf. Récueil 1953, p. 37.»

 

N° de vente: 105
Sales number

 

 

 
1953
July rst
General List:
No. 19

37

INTERNATIONAL COURT OF JUSTICE

YEAR 1953

July xst, 1953
CASE OF THE MONETARY GOLD

REMOVED FROM ROME IN 1943

(ITALY v. FRANCE, UNITED KINGDOM OF GREAT
BRITAIN AND NORTHERN IRELAND AND
UNITED STATES OF AMERICA)

ORDER

The Vice-President of the International Court of Justice, Acting
President in this case,

having regard to Articles 40 and 48 of the Statute of the Court,
having regard to Articles 32 and 37 of the Rules of Court ;

Whereas on May roth, 1953, the Italian Minister at The Hague
deposited in the Registry a Declaration under which, with reference
to the Resolution of the Security Council of the United Nations
dated October 15th, 1946, the Italian Government accepts the
jurisdiction of the Court, in accordance with the Charter of the
United Nations and subject to the conditions of the Statute and
Rules of Court, in respect of the disputes referred to under (6)
of the “Statement to accompany publication of the Agreement”
of April 25th, 1951, between the Governments of the French
Republic, the United Kingdom of Great Britain and Northern
Ireland, and the United States of America for the submission to
an arbitrator of certain claims with respect to gold looted by the
Germans from Rome, and undertakes to comply in good faith with
the decision or decisions of the Court in the said disputes and to
accept all the obligations of a Member of the United Nations under
Article 94 of the Charter,

Whereas the Italian Minister at The Hague, duly authorized
by his Government and as its Agent, filed, at the same time as the
Declaration accepting the jurisdiction of the Court, an Application

4
38 MONETARY GOLD CASE (ORDER OF I VII 53)

instituting proceedings before the Court against the Governments
of the French Republic, the United Kingdom of Great Britain and
Northern Ireland, and the United States of America, regarding
the disposal of a quantity of monetary gold removed from Rome

in 1943,

Whereas the Application refers to, and quotes the terms of, the
“Statement to accompany the publication of the Agreement” of
April 25th, 1951, mentioned above,

Whereas the said Statement provides that in certain circum-
stances Italy may make an application to the Court and that the
three Governments mentioned above accept its jurisdiction,

Whereas the Application thus specifies the provisions on which
the Applicant founds the jurisdiction of the Court,

Whereas the Application also states the nature of the claim and
gives a succinct statement of the facts and grounds on which the
claim is based ;

Whereas, therefore, the Application fulfils the formal conditions
laid down by the Rules of Court,

Whereas, by a letter dated May 22nd, 1953, the Minister for
Foreign Affairs of the French Republic notified the appointment
of M. André Gros, Legal Adviser of the Ministry, as Agent of the
French Government,

Whereas, by a letter dated June 5th, 1953, the Secretary of
State of the United States of America notified the appointment of
the Honorable Herman Pnleger, the Legal Adviser of the Depart-
ment of State, as Agent of the Government of the United States,

Whereas, by a letter dated June 24th, 1953, Her Majesty's
Ambassador at The Hague notified the appointment of Mr. G. G.
Fitzmaurice, Legal Adviser to the Foreign Office, as Agent of the
Government of the United Kingdom,

Whereas the Agents of the Parties have stated their views with
regard to questions of procedure, the Agents of the Italian Govern-
ment and of the Government of the United Kingdom of Great
Britain and Northern Ireland having proposed that a time-limit
of four months should be provided for each of the first two Pleadings,

Whereas there is no objection to this proposal ;

Fixes as follows the time-limits for the filing by the Parties of
the said Pleadings :

for a Memorial by the Government of the Italian Republic:
November 2nd, 1953;

5
39 MONETARY GOLD CASE (ORDER OF I VII 53)

for Counter-Memorials by the Governments of the French
Republic, the United Kingdom of Great Britain and Northern
Ireland and the United States of America : March 2nd, 1954;

And reserves the rest of the procedure for further decision.

Done in English and French, the English text being authoritative,
at the Peace Palace, The Hague, this first day of July, one thousand
nine hundred and fifty-three, in five copies, one of which will be
placed in the archives of the Court and the others will be trans-
mitted to the Governments of the Italian Republic, of the French
Republic, of the United Kingdom of Great Britain and Northern
Ireland and of the United States of America, respectively.

(Signed) J. G. GUERRERO,
Vice-President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
